Citation Nr: 1442545	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1985.  He had subsequent service in the Army Reserves from July 16, 1985 to July 15, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a February 2011 hearing.  A transcript of the hearing has been associated with the claims file.

In March 2011, the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder, and then remanded the underlying claim for service connection for further development.  The claim for service connection for foot fungus was also remanded.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A foot fungus, diagnosed as onychomycosis, is etiologically related to the Veteran's active service. 



CONCLUSION OF LAW

A foot fungus, diagnosed as onychomycosis, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has asserted that his foot fungus began in service.  His service treatment records reflect treatment for pes planus and complaints of unspecified foot trouble.  During an April 2011 VA examination, the examiner made a diagnosis of onychomycosis (foot fungus).  He opined that it was less likely than not that it had its onset during active service or was related to any in-service event, disease, or injury, as the earliest medical records of the condition were from 2009.  However, during his February 2011 hearing, the Veteran competently and credibly testified to experiencing symptoms of foot fungus in service and since then, which he self-treated for many years.  The Veteran is competent to describe his observations as to the fungal condition on his feet, and the Board finds him to be credible in this regard.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is at least in equipoise in this case, the benefit of the doubt rule will be applied and service connection for onychomycosis will be granted.


ORDER

Entitlement to service connection for onychomycosis is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had a VA examination for his acquired psychiatric disorder in January 2010; however, the examination was inadequate.  In April 2011, the Veteran was afforded a new VA psychiatric examination.  At that time, the examiner made a diagnosis of a depressive disorder, but stated the Veteran did not meet the criteria for a diagnosis of PTSD.  With regards to the depressive disorder, the examiner opined that it was less likely than not related to his active duty service, as the first evidence of treatment was in 1992, so approximately seven years after his separation.  However, the examiner failed to comment on the Veteran's reports of symptoms of depression in service, as well as his extensive and documented in-service alcohol problems.  Therefore, a new examination should be obtained on remand.  

All recent VA treatment records should be obtained, as well as records from the Veteran's reported suicide attempt(s), his treatment with Eric Stenard, and from San Mateo Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records, dated from November 2011 to the present.

2.  Make arrangements to obtain the medical records related to the Veteran's reported suicide attempts in 1986, 1992, and/or 1995.  A specific attempt should be made to obtain his medical records from Kaiser-Oakland, dated in 1992.

3.  Make arrangements to obtain the Veteran's complete treatment records from his therapist, Eric Stenard, dated since July 1985; and his complete treatment records from San Mateo Hospital.

4.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to especially include a depressive disorder.

In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner is asked to specifically comment on the Veteran's reports of symptoms of depression in service; his documented alcohol problems in service; his complaints of nervousness noted during service in 1985; his report of being kidnapped during service; and the November 1986 VA psychiatric examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


